Citation Nr: 1709851	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  04-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a sinus disorder.

2. Entitlement to service connection for headaches, to include as secondary to a sinus disorder. 


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, and from October 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, found that the claim for service connection for sinus disorder and migraine headaches remained denied because the evidence submitted is not new and material.

In September 2009, in pertinent part, the Board found new and material evidence sufficient to reopen the previously denied claims of service connection for sinus disorder and headaches and remanded the claims for further development.  In April 2012, September 2013, June 2014, and April 2016, the claims were again remanded by the Board for further development.  The claims have now returned to the Board for further adjudication.

This claim has been processed through the Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for a sinus disorder and headaches.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id.

As noted above, the Board remanded this case in June 2014 for further development.  The June 2014 remand requested that the Veteran be scheduled for a new VA examination to determine whether any sinus or headache disorder is related to the Veteran's military service.  Specifically, the Board wanted the examiner to discuss the November 2012 VA examiner's opinion, as well as the June 2013 CT scan evidence of current left maxillary sinus disease.  The Board also directed the examiner to specifically address a March 1990 sinus CT scan which demonstrates "bilateral acute maxillary sinusitis and possible chronic frontal sinusitis."  If a sinus condition was found, the examiner was directed to provide an opinion as to whether the Veteran's headaches were caused or aggravated by the sinus disorder.

The Veteran was most recently afforded a VA examination in September 2014.  The opinion addressed the November 2012 VA examiner's opinion and the June 2013 CT scan but did not discuss the March 1990 CT scan results as requested by the Board in the June 2014 Remand.  Thus, this matter must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who drafted the September 2014 examination report, if available, to obtain an addendum opinion.  If the examiner who drafted the September 2014 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum reports that the claims file was reviewed.

(a) In light of the fact that VA treatment records show that the Veteran was seen in November 1984 and February 1985 for complaints of sinusitis and the March 1990 CT scan which demonstrates "bilateral acute maxillary sinusitis and possible chronic frontal sinusitis," is there any change in the opinion provided in September 2014?  Please explain why. 

(b) If the examiner finds that a sinus disorder is related to military service, then the examiner should additionally opine whether (1) the Veteran's headaches are caused by his sinus disorder, or (2) whether his headaches are aggravated (e.g. permanently worsened beyond the normal progression of that disease) by his sinus disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to mere speculation, then a detailed explanation as to why this is so must be provided.

2. Thereafter, the AOJ should review the claims file and readjudicate the Veteran's claims of entitlement to service connection for sinus disorder and headaches.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



